Order, Supreme Court, New York County (Michael R. Ambrecht, J.), entered on or about February 15, 2007, which denied defendant’s motion for resentencing under the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
*316The court properly exercised its discretion in determining that substantial justice dictated denial of the application, in light of defendant’s numerous sales of significant quantities of cocaine and his serious criminal record, including several drug-related convictions (see People v Arana, 45 AD3d 311 [2007]). These factors outweighed defendant’s rehabilitative efforts and favorable institutional record. Concur—Tom, J.P., Andrias, Gonzalez and Sweeny, JJ.